DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #06-024
December 13, 2006
Dear State Medicaid Director:
We are writing to offer guidance to State Medicaid agencies on the implementation of section
6032 of the Deficit Reduction Act of 2005. This provision establishes section 1902(a)(68) of the
Social Security Act (the Act), and relates to “Employee Education About False Claims
Recovery.”
The following definitions are included in the accompanying State Plan Preprint, although
additional guidance in this letter further clarifies the Preprint:
An “entity” includes a governmental agency, organization, unit, corporation, partnership, or
other business arrangement (including any Medicaid managed care organization, irrespective of
the form of business structure or arrangement by which it exists), whether for-profit or not-forprofit, which receives or makes payments, under a State plan approved under title XIX or under
any waiver of such plan, totaling at least $5,000,000 annually.
If an entity furnishes items or services at more than a single location or under more than one
contractual or other payment arrangement, the provisions of section 1902(a)(68) apply if the
aggregate payments to that entity meet the $5,000,000 annual threshold. This applies whether
the entity submits claims for payments using one or more provider identification or tax
identification numbers.
A governmental component providing Medicaid health care items or services for which
Medicaid payments are made would qualify as an entity (e.g., a State mental health facility or
school district providing school-based health services). A government agency which merely
administers the Medicaid program, in whole or part (e.g., managing the claims processing system
or determining beneficiary eligibility), is not, for these purposes, considered to be an entity.
An entity will have met the $5,000,000 annual threshold as of January 1, 2007, if it received or
made payments in that amount in Federal fiscal year 2006. Future determinations regarding an
entity’s responsibility stemming from the requirements of section 1902(a)(68) will be made by
January 1 of each subsequent year, based upon the amount of payments an entity either received
or made under the State Plan during the preceding Federal fiscal year.
An “employee” includes any officer or employee of the entity.
A “contractor” or “agent” includes any contractor, subcontractor, agent, or other person which or
who, on behalf of the entity, furnishes, or otherwise authorizes the furnishing of Medicaid health
care items or services, performs billing or coding functions, or is involved in monitoring of
health care provided by the entity.

Page 2 – State Medicaid Director
It is the responsibility of each entity to establish and disseminate written policies which must
also be adopted by its contractors or agents. Written policies may be on paper or in electronic
form, but must be readily available to all employees, contractors, or agents. Although section
1902(a)(68)(C) refers to “any employee handbook,” there is no requirement that an entity create
an employee handbook if none already exists.
An entity shall establish written policies for all employees (including management), and of any
contractor or agent of the entity, that include detailed information about the False Claims Act and
the other provisions named in section 1902(a)(68)(A). The entity shall include in those written
policies detailed information about the entity’s policies and procedures for detecting and
preventing waste, fraud, and abuse. The entity shall also include in any employee handbook a
specific discussion of the laws described in the written policies, the rights of employees to be
protected as whistleblowers and a specific discussion of the entity’s policies and procedures for
detecting and preventing fraud, waste, and abuse. The Centers for Medicare & Medicaid
Services (CMS) is not providing model language, though States may elect to do so.
The provisions of section 1902(a)(68) of the Act must be implemented no later than January 1,
2007, except as provided in the section 6034(e) delayed effective date of the Deficit Reduction
Act of 2005. To the extent a State determines that it requires legislation to implement this
section and wishes to avail itself of the section 6034(e) delayed effective date, it must request
through CMS that the Secretary concur with the determination that legislation is required.
The requirements of this law should be incorporated into each State’s provider enrollment
agreements. Each State must also determine the manner by which it will ensure an entity’s
compliance with section 1902(a)(68), which information each State must include in its State Plan
along with a description of the methodology of compliance oversight and the frequency with
which the State will re-assess compliance on an ongoing basis. Each State shall so amend its
State Plan not later than March 31, 2007, or by the end of the quarter in which the effective date
of delayed implementation occurs, as described in section 6034(e). CMS may, at its discretion,
independently determine compliance through audits of entities or other means. CMS may also
review a State’s procedures through its routine oversight of States.
If you have any questions on this guidance, please direct them in writing to: Mr. Robb Miller,
Centers for Medicare & Medicaid Services, Center for Medicaid and State Operations, Medicaid
Integrity Group, 7500 Security Boulevard, Mailstop B2-15-24, Baltimore, MD 21244 or
Ms. Claudia Simonson, Centers for Medicare & Medicaid Services, Center for Medicaid and
State Operations, Medicaid Integrity Group, Division of Field Operations, 233 North Michigan
Avenue, Suite 600, Chicago, IL 60601 or robb.miller@cms.hhs.gov or
claudia.simonson@cms.hhs.gov.
Sincerely,
/s/

Dennis G. Smith
Director
Enclosure

Page 3 – State Medicaid Director

cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Lynne Flynn
Director for Health Policy
Council of State Governments

